DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,335,300, hereinafter Patent ‘300. As to Claim 1, the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Patent ‘300 claims a shape memory polymer as opposed to a shape memory element as in Claim 1 of the present case. Furthermore, the heat source in Patent ‘300 is limited to microwave source. As to Claim 2, Claim 2 of Patent ‘300 recites substantially the same limitation. As to Claim 3, Claim 3 of Patent ‘300 recites substantially the same limitation. As to Claim 4, Claims 4 and 5 of Patent ‘300 recite substantially the same limitation. As to Claim 5, Claim 1 of Patent ‘300 recites the source of energy being a microwave source. As to Claim 6, Claim 6 of Patent ‘300 recites substantially the same limitation. As to Claim 7, Claim 7 of Patent 
	As to Claim 11, the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Patent ‘300 claims a shape memory polymer as opposed to a shape memory element as in Claim 11 of the present case. Furthermore, the heat source in Patent ‘300 is limited to microwave source. Also, Claim 11 claims a dielectric material that is disposed between the plates as in Claim 9 of Patent ‘300. As to Claim 12, Claim 2 of Patent ‘300 recites substantially the same limitation. As to Claim 13, Claim 3 of Patent ‘300 recites substantially the same limitation. As to Claim 14, Claims 4 and 5 of Patent ‘300 recite substantially the same limitation. As to Claim 15, Claim 1 of Patent ‘300 recites the source of energy being a microwave source. As to Claim 16, Claim 6 of Patent ‘300 recites substantially the same limitation. As to Claim 17, Claim 7 of Patent ‘300 recites substantially the same limitation. As to Claim 18, Claim 8 of Patent ‘300 recites substantially the same limitation. As to Claim 19, Claim 9 of Patent ‘300 recites substantially the same limitation. As to Claim 20, Claim 10 of Patent ‘300 recites substantially the same limitation.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                             
09/29/2021